Citation Nr: 1548539	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-15 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been presented to reopen entitlement to service connection for bilateral hearing loss, and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1961 to November 1964.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

The claims file includes additional medical evidence submitted after the file was transferred to the Board that has not been initially considered by the RO.  However, the file includes a June 2015 written statement from the Veteran and his representative waiving RO consideration of any additional evidence submitted.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The RO denied the Veteran's claim for entitlement to service connection for bilateral hearing loss in a December 2008 rating decision, and the Veteran did not file a notice of disagreement or submit new evidence within one year.

2.  Evidence obtained since the time of the December 2008 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

The December 2008 rating decision, which denied entitlement to service connection for bilateral hearing loss is final; new and material evidence has been submitted, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for bilateral hearing loss.  This claim was previously denied in a December 2008 rating decision.  The Veteran did not file a notice of disagreement or new evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 20.302, 20.1103.  However, previously denied claims may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, although the RO already reopened this issue and considered the claim on the merits, the initial question before the Board is whether new and material evidence has been presented to reopen the claim.

At the time of the prior December 2008 rating decision, the evidence included the Veteran's service treatment records and claim for benefits.  The RO denied the Veteran's claim for failure to report to his scheduled VA examination.

Since the December 2008 rating decision, considerable new evidence has been submitted.  Specifically, the newly submitted evidence includes the report from a May 2012 VA examination.  Therefore, this new evidence substantiates the reason the Veteran's claim was previously denied, failure to report to his scheduled VA examination, and is therefore material.

Accordingly, new and material evidence has been presented, and the Veteran's claim for entitlement to service connection for bilateral hearing loss is reopened.  To this limited extent, his appeal is granted.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the remand portion below.


ORDER

New and material evidence has been submitted and the claim for entitlement to service connection for bilateral hearing loss is reopened.
	(CONTINUED ON NEXT PAGE)

REMAND

As discussed, the Veteran's claim for service connection for bilateral hearing loss is reopened.  During his June 2015 hearing, the Veteran reported he was provided with a hearing evaluation in 1969 by the Indiana University prior to employment which revealed he had hearing loss, especially on his left side.  Because this evidence would be highly relevant to the issue on appeal, remand is required to attempt to obtain this evidence.

Additionally, in his May 2012 report, the VA examiner opined the Veteran's current hearing loss was not related to his active duty service because his hearing loss was within normal limits at entrance and separation from service.  However, the lack of any evidence showing the Veteran exhibited hearing loss during service is not fatal to his claim. The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, where there is no evidence of the veteran's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the appellant's in-service exposure to loud noise and his current disability, it would follow that the appellant incurred an injury in service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Accordingly, this VA examiner's report is not adequate, and remand is required for a supplemental nexus opinion.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the proper authorization from the Veteran, make all attempts to obtain the 1969 hearing evaluation conducted by Indiana University in connection with an offer of employment and associate it with the claims file.  Any negative response must be documented in the claims file.


2.  After obtaining the above-requested evidence, if available, obtain an opinion from a medical professional regarding the etiology of the Veteran's current hearing loss.  The medical professional should be provided with the Veteran's complete claims file, and a full rationale should be provided for any opinion expressed. Examination of the Veteran is not required, unless so determined by the medical professional.  

	The examiner should answer the following question:

Is it as likely as not (50 percent or greater) that the Veteran's current hearing loss began during, or was otherwise caused by, his active duty service?

3.  Then, readjudicate the appeal considering all evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


